Mr. Justice Cartwright delivered the opinion of the court: This is an appeal from a decree of the circuit court of Whiteside county for the specific performance of a written contract for the sale of certain lands in that county, in which the court found the balance due on the contract to be §395.45. The jurisdiction of this court is to be determined by the questions involved in the appeal, and although a freehold may have been originally involved in the suit and in the decree rendered, yet if no objection is made to the decree so far as it settles the right to a conveyance of the freehold upon payment of the amount due, and the only objection is to the settlement by the court of the matters of account, an appeal will not lie from the circuit court to this court, but it must be taken to the Appellate Court. The only question raised on this appeal is the correctness of the finding that there was but §395.45 due, and that the circuit court erred in not finding a larger amount to be due. The making of the contract and the right to a conveyance upon payment of whatever may be justly due is conceded, and therefore the appeal does not involve a freehold, but only the settlement of accounts. Cheney v. Teese, 113 Ill. 444; Walker v. Pritchard, 121 id. 221; Malaers v. Hudgens, 130id. 225; Moore v. Williams, 132 id. 591. The appeal is dismissed. App&a dismM